                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA

JOHN RAY CHEEK,                                   )
                                                  )
               Petitioner,                        )
                                                  )
v.                                                )       Case No. CIV-21-24-J
                                                  )
S. YOUNG, Warden,                                 )
                                                  )
               Respondent.                        )

                                             ORDER

       Petitioner, a federal prisoner appearing pro se, filed a petition for writ of habeas corpus

under 28 U.S.C. § 2241 [Doc. No. 1]. The matter was referred for initial proceedings to United

States Magistrate Judge Gary M. Purcell consistent with 28 U.S.C. § 626(b)(1)(B), (C) and

Respondent filed a motion to dismiss and/or motion for summary judgment [Doc. No. 14]. On

review, Judge Purcell treated the motion as one for summary judgment and recommended that it

be granted. [Doc. No. 16]. Despite being cautioned that he must file any objection no later than

June 21, 2021, see id., Petitioner did not object and has waived his right to appellate review of the

factual and legal issues addressed in the Report and Recommendation. See Casanova v. Ulibarri,

595 F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 16] and

GRANTS Respondent’s motion for summary judgment [Doc. No. 14].

       Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court must issue

or deny a certificate of appealability (COA) when it enters a final order adverse to a petitioner. A

COA may issue only if the petitioner “has made a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).        “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner

has failed to make either showing and the Court denies the COA.

       A separate judgment shall be entered.

       IT IS SO ORDERED this 6th day of July, 2021.




                                               2
